DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received July 12, 2022 (“Amendment”) has been entered. Support for the Amendment is provided in the Applicant’s original disclosure. Claims 3, 5 and 7-8 is cancelled per Applicant’s amendment received on July 12, 2022.

Response to Arguments
The Applicant’s arguments and remarks received July 12, 2022 have been fully considered in view of the Amendment and the Affidavit which provides objective evidence to support the argument in regards to the unexpected results. The Applicant argues the placement of the heat-sealing pieces between the folded portions of the laminate film and adjacent to the bent portion (i.e., the fold) in the laminated film has the unexpected effect that the heat-sealing pieces melt and fill the space between the ends of the laminate film  so that no unsealed space like that shown in FIG. 4 is formed at the folded portion of the laminate film, with the result that the edges of the laminate film can be securely sealed. In addition, the presence of the heat- sealing pieces reduces the amount of bending force applied to the laminate film required to overcome the resilience of the metal foil base of the laminate film. As a result, damage to the base material of the laminate such as cracks, etc., can be reduced and leakage of the electrolytic solution prevented. This argument is found persuasive in view of the affidavit received 08/23/2022.
Thus, the arguments are persuasive in view of the Amendment and the rejections set forth in the 04/15/2022 Non-Final Rejection are accordingly withdrawn.

Allowable Subject Matter
Claims 1-2, 4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of the objective evidence that supports the unexpected results argument in regards to the location of the heat sealing pieces which causes the unexpected results which reduces damage to the base material of the laminate such as cracks, etc., and leakage of the electrolytic solution can be prevented and the prior art JP2017118017 (Hiroaki) which does not disclose or suggest the claimed:
“the exterior body including a folded part being a bent part  that is folded from one surface side of the electrode body to another surface side of the electrode body along one edge of the electrode body, and the folded part including resin-interposed heat-sealing portions located in regions in two ends in a direction along the edge of the electrode body and outside the electrode body where portions of the exterior body are opposed to each other, each resin-interposed heat-sealing portion being heat-sealed by interposing a heat-sealing piece, made from a hot-melt synthetic resin, adjacent to the bent part so as to seal to the bent part wherein the heat-sealing piece is made from polypropylene”.
In light of the discussion above, it is evident as to why the claimed invention is allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.G./Examiner, Art Unit 1729           

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729